Citation Nr: 0903216	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right hip disability, to 
include as secondary to service-connected low back disability 
and residuals of a fracture of the right tibia and fibula. 


REPRESENTATION

Appellant represented by:	Charles Holsworth, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from June 1948 to September 
1969.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for right hip disability, to include on a secondary 
basis.  By that same rating action, the RO denied increased 
ratings in excess of 20 percent for service-connected low back 
disability and residuals of a fracture of the right tibia and 
fibula.  In his VA Form, received in March 2005, the veteran 
timely appealed the RO's rating action to the Board, but 
limited his appeal to the issue of entitlement to service 
connection for right hip disability.  Thus, the only issue 
remaining for appellate review is the one listed on the title 
page.  

In a June 2004 written statement to the RO, the veteran 
appeared to have raised the issues of entailment to service 
connection for glaucoma, high blood pressure, asthma and a 
disability manifested by "4 cardioversions."  As these issues 
have not been developed for appellate review, they are referred 
to the RO for appropriate consideration.   

In August 2008, the veteran, through his attorney, canceled a 
hearing before a Veterans Law Judge scheduled at a local RO 
(i.e., Travel Board hearing).  In October 2008, and in lieu of 
said hearing, the veteran's attorney submitted additional 
evidence in support of the instant service connection claim 
without a waiver of RO consideration.  See, 38 C.F.R. § 20.1304 
(2008).  In view of the Board's award of service connection for 
right hip disability on a secondary basis in the decision 
below, referral of said evidence to the RO for initial 
consideration is unnecessary.  Id. 

In an August 2008 written argument to the Board, the veteran's 
attorney argued that the appellant's service-connected 
residuals of a fracture of the right tibia and fibula were more 
severely disabling than that reflected by the currently 
assigned 20 percent disability rating.  Thus, the issue of 
entitlement to an increased rating in excess of 20 percent for 
service-connected residuals of a fracture of the right tibia 
and fibula is referred to the RO for appropriate action.    

FINDING OF FACT

The evidence of record, on balance, supports the veteran's 
contention that his right hip disability, currently diagnosed 
as degenerative arthritis of the right hip, are etiologically 
related to the service-connected low back disability and 
residuals of a fracture of the right tibia and fibula. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
degenerative changes of the right hip are proximately due to 
the service-connected low back disability and residuals of a 
fracture of the right tibia and fibula.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice and the evidence currently of 
record is sufficient to substantiate his claim for service 
connection for hip disability, as secondary to the service-
connected low back disability and residuals of a fracture of 
the right tibia and fibula.  Therefore, no further development 
of this issue is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2008).



II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).

	Secondary Service Connection-criteria

Finally, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  Under this recent revision, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. VA, 
however, will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice- 
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating Disabilities 
(38 C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 
38 C.F.R. § 3.310(b).

III.  Legal Analysis

The veteran contends that his current right hip disability is 
secondary to gait disturbances caused by his service-connected 
low back disability and residuals of a fracture of the right 
tibia and fibula.  (See, VA Form 21-4138, Statement in Support 
of Claim, dated and signed by the veteran in June 2004)

Initially, the Board would point out that the veteran does not 
allege, and the records do not show, that his currently 
diagnosed degenerative changes of the right hip were present 
within one year of his discharge from service or that they are 
directly related to service.

In the veteran's case, there are post-service findings of right 
hip disability.  There is, however, competing VA evidence as to 
whether the veteran's current right hip degenerative changes 
are secondary to gait disturbances caused by the service-
connected low back disability and residuals of a fracture of 
the right tibia and fibula.   

Evidence in support of the veteran's claim is a July 2005 VA 
examiner's opinion, that "[t]he veteran's right hip condition 
is as likely as not secondary to his service connected 
lumbosacral strain or broken right leg, as hip joint is a 
weight bearing joint and because of the broken right leg and 
Lumbar sprain alters the gait that lead to unequal weight 
bearing so in my opinion it is as likely as not his right hip 
condition is secondary to service connected condition."  The 
VA examiner's opinion was formulated after a review of the 
claims files and physical evaluation of the veteran.   The VA 
examiner's conclusion is bolstered by VA outpatient reports, 
dated in March and June 2004, reflecting that the veteran 
received treatment for increasing hip and low back pains, and 
used a cane in his left hand.  In June 2004, it was noted that 
the veteran did not need a new brace at that time, but he was 
instructed to return if tibia developed stress sensitivity 
[and] if "'hip pain persists.'" (See, March and June 2004 VA 
outpatient reports).  

Evidence against the claim are July 2005 VA x-rays of the right 
hip, showing that the veteran had degenerative changes of the 
right hip, which were consistent with his age, as opposed to 
gait disturbance as a result of his service-connected low back 
disability and residuals of a fracture of the right tibia and 
fibula.  

Given the foregoing July 2005 VA opinion and x-rays of the 
right hip for and against the claim, respectively, the Board 
finds the evidence to be in relative equipoise in showing that 
the currently documented degenerative changes of the right hip 
are likely as not secondary to gait disturbance caused by the 
service-connected low back disability and residuals of a 
fracture of the right tibia and fibula.  By extending the 
benefit of the doubt to the veteran, service connection for 
degenerative changes of the right hip as secondary to service-
connected low back disability and residuals of a fracture of 
the right tibia and fibula is warranted.


ORDER

Serviced connection for degenerative changes of the right hip 
as secondary to service-connected low back disability and 
residuals of fracture of the right tibia and fibula is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


